Exhibit 10.2
 
EMPLOYMENT AGREEMENT



THIS EMPLOYMENT AGREEMENT (the “Agreement”) is hereby made and entered into as
of this 1st day of August, 2012 (the "Effective Date"), by and between QC
Holdings, Inc., a Kansas corporation (the “Company”), and Mary Lou Early, an
individual residing in the state of Nevada (the “Executive”).


WHEREAS, the Executive is a founder of the Company’s predecessor and has been
employed as an executive of the Company or its predecessor since 1988, and as
the Company's Vice Chairman and Secretary since 2004; and


WHEREAS, the Company and the Executive desire to memorialize the employment
arrangement for the Executive, which have largely been in effect since 2004 and
to provide for the continued services of the Executive upon terms similar to
those employment arrangements since 2004, and the Company and the Executive
desire to embody the terms and conditions of their relationship in a written
agreement, which will supersede all prior agreements of employment, whether
written or oral.


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto hereby agree as follows:
 
1.           Employment.  During the term of this Agreement (the “Term”), the
Company hereby employs the Executive, and the Executive hereby accepts such
employment, to serve in the capacity of Vice-Chairman and Secretary of the Board
with such powers and duties as are customarily associated with such
position.  In performing her duties hereunder, the Executive shall devote her
best efforts and abilities with a primary focus on guiding the overall strategy
and general direction of the Company and maintaining industry relationships, as
well as strategic management of personnel and related policies, and working in
conjunction with the Company's senior management.


2.           Term.  The term of this Agreement shall begin on the date hereof
and unless earlier terminated in accordance with the provisions of Section 6
below, shall continue until the five (5)-year anniversary of the Effective Date
(the "Initial Term").  This Agreement shall automatically renew, on a rolling
basis, for additional terms of five (5) years on each anniversary of the
Effective Date beginning with the third anniversary thereof (each such 5-year
term following the Initial Term, a "Renewal Term" and together with the Initial
Term, the "Term").


3.           Compensation.  As compensation for services rendered to the Company
pursuant to this Agreement, the Executive shall be entitled to receive the
following:


(a)           An annualized base salary (the “Base Salary”) of not less than
Four Hundred Thousand Dollars ($400,000.00), payable in equal installments
during each month of the Term or such other pay periods established by the
Company pursuant to its standard employment practices
The Executive’s performance shall be reviewed each year, and her Base Salary may
be increased, but not decreased, by the Compensation Committee of the Board (the
“Compensation Committee”). Such review shall be completed and communicated to
the Executive between the end of the Company’s fiscal year and the filing of the
Company's proxy statement for its annual meeting.  Notwithstanding the foregoing
provisions of this Section, Executive hereby acknowledges that nothing contained
herein guarantees that Executive will receive a Base Salary increase during the
Term of this Agreement.
 
Exhibit 10.2
Page 1


 
 

--------------------------------------------------------------------------------

 
 
(b)           In addition to the Base Salary, the Executive shall be entitled to
receive such cash bonuses as shall be determined and payable in accordance with
the discretionary bonuses approved by the Committee, but in no event shall the
annual bonus to be paid to the Executive by the Company during the term hereof
be less than One Hundred Sixty Two Thousand Dollars ($162,000.00) (the
"Guaranteed Minimum Bonus").  The Compensation Committee may, in its sole
discretion, award additional cash bonuses or other compensation to the
Executive, including stock options, restricted stock awards, or other
equity-based or incentive compensation. Executive hereby acknowledges that
nothing contained herein guarantees that Executive will receive any bonus or
equity-based or other incentive compensation other than the Guaranteed Minimum
Bonus.


4.           Other Benefits.  In addition to the amounts paid to the Executive
as compensation pursuant to Section 3 of this Agreement, the Executive shall be
entitled during the Term of this Agreement to the following:


(a)           The Company shall provide the Executive with the use of an
automobile during the Term that is appropriate for Executive's position and
consistent with the Company's past practices in providing an automobile for the
Executive's use, and the Company will pay all operational expenses, including
taxes, insurance, gasoline, oil, maintenance and other similar expenses in
connection with such automobile.  The Company shall also provide a “tax
gross-up” payment to Executive in an amount sufficient to cover income tax
associated with any personal use of a Company-owned automobile, consistent with
past practices.
 
(b)           To the extent authorized by the Board, to participate in any other
executive benefit plan(s) established or maintained by the Company for which the
Executive shall be eligible, including, without limitation, any qualified
retirement plan, non-qualified supplemental retirement plan, excess benefit
plan, cafeteria plan, group term life insurance plan or supplemental life
insurance plan;


(c)           To have the right to participate in any accident and health plans
(including dental and/or vision plans) which are maintained by the Company and
are generally available to Executives of the Company upon the terms and
conditions thereof;


(d)           To participate in such short term and/or long term disability
programs, through insurance or otherwise, which the Company may from time to
time provide for its executives and to receive payment of the then applicable
Base Salary, in accordance with the provisions of Section 3(a) of this
Agreement, during any applicable waiting periods prior to the receipt of
benefits under any such short term disability program;


(e)           To participate in such other benefit programs that are made
generally available to executives of the Company in accordance with the terms
and provisions thereof.


5.           Expenses.  Executive agrees to undertake such reasonable travel as
may be required in the performance of her duties under this Agreement, provided
that any required travel will be consistent with past Company-related travel by
Executive.  The Company shall pay or reimburse the Executive for all such
reasonable travel or other business expenses incurred or paid by the Executive
upon presentation of expense statements, vouchers and/or such other information
as the Company may reasonably require.
 
Exhibit 10.2
Page 2


 
 

--------------------------------------------------------------------------------

 
 
6.           Early Termination of Term of Agreement; Effect of Termination.


(a)           The Initial Term and any Renewal Term of this Agreement and the
employment of the Executive shall be terminated (a "Termination") prior to the
expiration thereof as follows:


(i)             immediately upon the Executive’s death;


(ii)            at the option of the Company if, by reason of any medically
determinable physical or mental impairment that is reasonably expected to result
in death or that is reasonably expected to last for a continuous period of not
less than 12 months, the Executive is unable to perform the essential functions
of her position, with or without reasonable accommodation;


(iii)           upon the earlier to occur of (A) December 31 of the year in
which a Change of Control (defined below) occurs, or (B) that date which is six
(6) months following the occurrence of a Change of Control;


(iv)           at the option of the Company for “Cause” (as defined below) upon
the Company providing written notice thereof to the Executive;


(v)            at the option of the Executive for "Good Reason"  (as defined
below) upon the Executive providing written notice thereof to the Company;


(vi)           at the option of the Company, for any reason or for no reason,
upon sixty (60) days prior written notice thereof to the Executive; or


(vii)          at the option of the Executive, for any reason or for no reason,
upon sixty (60) days prior written notice thereof to the Company.


In the event of a Termination for any reason other than a Termination on account
of death as described in Section 5(a)(i), the Executive will immediately resign
from any and all positions as an officer, director or representative of the
Company and any direct or indirect subsidiary of the Company, unless she is
requested by the Company in writing to remain in any such positions.


(b)           Upon the occurrence of a Termination for any reason or for no
reason, then, except as otherwise specified in this Agreement, the Company and
the Executive shall be released from any further obligations hereunder, but the
Company and the Executive shall retain and may exercise any and all remedies
against the other. Notwithstanding the foregoing, the provisions of Sections 6
through 18 of this Agreement shall survive any Termination.


(c)           For purposes of this Agreement,


(i)           “Cause” means (A) any material breach by the Executive of any
material term of this Agreement if the Executive does not cure such breach to
the Board’s good faith satisfaction as soon as reasonably practicable after the
Board gives the Executive written notice identifying with specificity such
breach (and, in any event, within 30 calendar days after receipt of such written
notice); (B) any willful act of misconduct by the Executive that materially and
adversely impacts the goodwill or business of the Company.  No act or failure to
act on the part of the Executive shall be considered “willful” unless it is
done, or omitted to be done, by the Executive in bad faith or without reasonable
belief that her action or omission was in the best interest of the Company;
 
Exhibit 10.2
Page 3


 
 

--------------------------------------------------------------------------------

 
 
(ii)           "Change of Control" means (A) the acquisition by any person,
entity or "group" (as such term is defined for purposes of Section 13(d) of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder), other than Don Early, Mary Lou Early, Darrin Andersen,
Gregory Smith or any affiliate of any of those persons ("Existing
Stockholders"), of legal or beneficial ownership of 50% or more of the total
fair market value or total voting power of the outstanding securities of the
Company (on a fully diluted basis); (B) a majority of the members of the Board
is replaced during any twelve (12) month period by directors whose appointment
or election is not endorsed by a majority of the members of the Board before the
date of such appointment or election; (C) the sale or other disposition of all
or substantially all of the assets of the Company, in one or a series of related
transactions, to a person or group who are not Existing Stockholders; or (D) the
merger or consolidation of the Company with or into another entity, or the
merger of another entity with or into the Company, if, immediately after such
transaction, the Existing Stockholders fail to own at least 50% of the total
fair market value or fail to hold at least 50% of the voting power of the
outstanding securities of the surviving entity; and
 
(iii)           "Good Reason" means the occurrence of any of the following,
without the Executive’s prior written consent, within the 90 day period
immediately preceding the Executive’s written notice to the Company of her
intent to terminate her employment: (A) the assignment to the Executive of any
duties materially inconsistent with Section 2 above, or any other action by the
Board that results in a material diminution in the Executive’s position,
authority, duties or responsibilities, other than an isolated, insubstantial and
inadvertent action that is not taken in bad faith and is remedied by the Board
within a reasonable time after receipt of notice thereof from the Executive;
(B) any requirement by the Company that the Executive’s services be rendered
primarily at a location or locations other than within the greater Kansas City
metropolitan area and for other than a de minimis period of time; (C) a material
diminution in the Executive's Base Salary or Guaranteed Minimum Bonus; or (D)
any material breach of this Agreement by the Company; provided, however that
notwithstanding the foregoing, the Executive may not terminate employment for
Good Reason unless (y) the Executive provides the Company with at least 30, but
no more than 60, days prior written notice of her intent to terminate for Good
Reason (which notice is provided not later than the 30th day following the
occurrence of the event constituting Good Reason); and (z) the Company does not
remedy the alleged violation(s) within 30 days from the date such notice is
given.
 
7.           Separation Pay.  If this Agreement is terminated by the Executive
for Good Reason pursuant to Section 6(a)(v) hereof, by reason of Executive’s
disability pursuant to Section 6(a)(ii) or by the Company for any reason or for
no reason pursuant to Section 6(a)(vi) hereof, then the Executive shall be
entitled to receive, and the Company shall be obligated to pay (a) any unpaid
Base Salary and reimbursable business expenses through the effective date of the
Termination; (b) any earned but unpaid cash bonuses; (c) a pro rata portion of
any Guaranteed Minimum Bonus for the fiscal year in which such Termination
occurs (determined by multiplying the amount of such Guaranteed Minimum Bonus by
a fraction, the numerator of which shall be the number of days elapsed in the
fiscal year in which the Termination occurs, and the denominator of which shall
be 365); and (d) for the period beginning on the effective date of the
Termination and ending on the later to occur of (i) the expiration of the
Initial Term, or (ii) the third anniversary of the effective date of such
Termination (the “Separation Pay Period”), the Executive's then current Base
Salary and Guaranteed Minimum Bonus.  The amounts described in subsections (a),
(b) and (c) above shall be paid in a lump sum as soon as reasonably practicable
following the Executive's termination of employment (and, except as described in
Section 20(b) hereof, in no event later than the fifteenth (15th) day of the
third (3rd) month following the calendar year in which the termination
occurred).  The amounts described in subsection (d) above shall be paid in
approximately equal installments during each month (or other customary pay
period established by the Company pursuant to its standard employment practices)
during the Separation Pay Period.  All amounts payable hereunder shall be
subject to withholding under applicable law.
 
Exhibit 10.2
Page 4


 
 

--------------------------------------------------------------------------------

 
 
8.           Continued Benefits.  If the Executive's employment is terminated
for any reason other than for Cause or the Executive's death, then, during the
Separation Pay Period, the Executive shall be entitled to continue to
participate, at the Company's expense, in any accident and health plan,
maintained by the Company, through insurance or otherwise, to the maximum extent
allowed at such time under the law and the provisions of such health plan.  To
the extent such participation is not allowed at such time, under the law or the
terms of such plan, then the Executive shall be entitled to continue to
participate in such health plans pursuant to COBRA, subject to the Executive's
timely payment of the standard contribution that the Company's active employees
are required to make toward the cost of such coverage and making a timely
election of continuation coverage under COBRA.  The Company shall pay for that
portion of the full actuarial cost of such coverage as exceeds the portion to be
paid for by the Executive, and the Company, if necessary to prevent a violation
of the non-discrimination requirements of Section 105(h) of the Code where
applicable, shall impute as taxable income to the Executive an amount equal to
the portion of the full actuarial cost of such coverage that is paid by the
Company.  Notwithstanding the foregoing, if the Executive becomes eligible for
health care insurance benefits under any other group health care insurance
benefit plan before the expiration of the Separation Pay Period, the Executive
shall promptly notify the Company of such eligibility and the Company's
obligation pursuant to this Section 8 shall cease as of the first date on which
the Executive is eligible for health care insurance benefits under such other
group health care insurance benefit plan.
 
9.           Confidentiality.  The Executive shall not at any time during or
after the Term (without regard to the circumstances under which this Agreement
or the employment hereunder may have been terminated), directly or indirectly,
disclose, use, or permit those under her control to disclose or use, except as
shall be necessary in the performance of her duties hereunder, any trade
secrets, supplier lists, customer lists, distribution methods, or other
proprietary or confidential information of the Company or any of its
subsidiaries without the prior written consent of the Company.  The obligation
of the Executive pursuant to this Section shall be in effect during the Term of
this Agreement and shall survive and continue after the end of the Term of this
Agreement.


10.           Dispute Resolution.  If any dispute arises with regard to this
Agreement or any obligations created herein, the parties shall make good faith
efforts to resolve such dispute.  If, however, such dispute is not resolved
through such good faith efforts, the dispute must first be submitted to
non-binding mediation which shall be held in the Kansas City metropolitan
area.   Costs associated with the mediation shall be borne equally by the
parties unless otherwise agreed. If the dispute is not resolved through
mediation within 30 days of the initial demand for mediation or within such
other timeframe as is mutually agreed upon by the parties, the dispute must then
be submitted for binding arbitration in accordance with the rules for resolution
of employment disputes promulgated by the American Arbitration Association
(“AAA”).  The arbitration shall be held in the Kansas City metropolitan area
before one arbitrator selected in accordance with the AAA rules.  The
arbitrator’s award may grant such remedy as is deemed appropriate by the
arbitrator (other than punitive damages) including, without limitation, the
award of reasonable attorney’s fees.  Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof.


11.           Injunctive Relief.  In the event of a breach or threatened breach
by the Executive of the provisions of Section 9 of this Agreement, the Executive
acknowledges and agrees that such a breach or threatened breach will cause
irreparable injury to the Company and agrees that, notwithstanding the
arbitration provisions contained in this Agreement, the Company shall be
entitled to a temporary restraining order, an injunction or other appropriate
equitable remedy restraining Executive from such actual or threatened breach,
without any bond or other security being required.  Nothing herein shall be
construed as prohibiting the Company from pursuing any other remedies available
to the Company for such breach or threatened breach at law or in equity,
including the recovery of damages from the Executive.  The Executive
acknowledges that the possible restrictions on her activities which may occur as
a result of the performance of her obligations under Section 9 of this Agreement
are reasonably required for the protection of the Company and its investments.
 
Exhibit 10.2
Page 5


 
 

--------------------------------------------------------------------------------

 
 
12.           Entire Agreement.  This Agreement is the entire agreement between
the parties hereto with respect to the subject matter hereof and shall not be
amended, altered, or modified in any manner whatsoever, except by a written
instrument executed by the parties hereto.  This Agreement supersedes all prior
agreements between the Company and the Executive with respect to the
subject-matter hereof and all such prior agreements shall be void and of no
further force or effect as of the date hereof.


13.           Waiver.  The waiver by the Company of a breach of any provision of
this Agreement by the Executive shall not operate or be construed as a waiver of
any subsequent breach by the Executive.  The waiver by the Executive of a breach
of any provision of this Agreement by the Company shall not operate or be
construed as a waiver of any subsequent breach by the Company.


14.           Governing Law.  This Agreement shall be subject to, and be
governed by, the laws of the State of Kansas.


15.           Assignability.  Neither party may, without the prior written
consent of the other party, assign, transfer, or convey this Agreement or any
interest herein.  This Agreement and all rights and obligations of the parties
hereto shall be binding upon and inure to the benefit of their respective
successors and assigns.


16.           Severability.  If any one or more of the provisions of this
Agreement, as applied to any party or any circumstance, shall, for any reason,
be held to be invalid, illegal, or unenforceable in any respect, then such
provision shall be deemed limited to the extent that such court determines it
enforceable, and as so limited, shall remain in full force and effect.  In the
event that such court shall determine any such provision, or portion thereof,
wholly invalid, illegal, or unenforceable, such invalidity, illegality, or
unenforceability, shall not affect any other provision of this Agreement, and
this Agreement shall be construed as if such invalid, illegal, or unenforceable
provision shall have never been contained herein.


17.           Interpretation.  The parties hereto acknowledge and agree that (i)
each party and its counsel has reviewed and negotiated the terms and provisions
of this Agreement and have contributed to its revision, (ii) the rule of
construction to the effect that any ambiguities are resolved against the
drafting party shall not be employed in the interpretation of this Agreement,
and (iii) the terms and provisions of this Agreement shall be construed fairly
as to all parties hereto and not in favor of or against any party regardless of
which party was generally responsible for the preparation of this Agreement.


18.           Notices.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when delivered in person, two days after being sent by certified or
registered mail, postage prepaid, return receipt requested, or one day after
being sent by overnight or same day express delivery service, to the respective
parties, as follows:
 
Exhibit 10.2
Page 6


 
 

--------------------------------------------------------------------------------

 


        (a)           If to the Company, to:


       QC Holdings, Inc.
       9401 Indian Creek Parkway, Suite 1500
       Overland Park, Kansas  66210
       Attn: Darrin J. Andersen, Chief Executive Officer


       with copies to:
       QC Holdings, Inc.
       9401 Indian Creek Parkway, Suite 1500
       Overland Park, Kansas  66210
       Attn:           Matthew J. Wiltanger, General Counsel


        (b)           If to the Executive, to:


       Mary Lou Early
       32 Via Siena Place
       Henderson, Nevada  89011


       with copies to:


       Lathrop & Gage LLP
       2345 Grand Avenue, Suite 2200
       Kansas City, Missouri  64108
       Attn:  Robert Grossman


or to such other address or number as the person to whom notice is given may
have previously furnished to the others in writing in the manner set forth above
(provided that notice of any change of address shall be effective only upon
receipt thereof).


19.           Section 409A.


(a)           General.  The parties hereto acknowledge and agree that, to the
extent applicable, this Agreement shall be interpreted in accordance with, and
incorporate the terms and conditions required by Section 409A of the Internal
Revenue Code  of 1986, as amended ("IRC" or the "Code").  Notwithstanding any
provision of this Agreement to the contrary, in the event that the Company
determines that any amounts payable hereunder will be immediately taxable to
Executive under IRC Section 409A, the Company reserves the right (without any
obligation to do so or to indemnify the Executive for failure to do so) to (i)
adopt such amendments to this Agreement and appropriate policies and procedures,
including amendments and policies with retroactive effect, that the Company
determines to be necessary or appropriate to preserve the intended tax treatment
of the benefits provided by this Agreement, to preserve the economic benefits of
this Agreement and to avoid less favorable accounting or tax consequences for
the Company and/or (ii) take such other actions as the Company determines to be
necessary or appropriate to exempt the amounts payable hereunder from IRC
Section 409A or to comply with the requirements of IRC Section 409A and thereby
avoid the application of penalty taxes thereunder.  No provision of this
Agreement shall be interpreted or construed to transfer any liability for
failure to comply with the requirements of IRC Section 409A from the Executive
or any other individual to the Company or any of its affiliates, employees or
agents.
 
Exhibit 10.2
Page 7


 
 

--------------------------------------------------------------------------------

 
 
(b)           Section 409A Compliance Matters.  Notwithstanding any provision to
the contrary in this Agreement: (i) no amount shall be payable pursuant to
Section 7 hereof unless the termination of the Executive's employment
constitutes a "separation from service" within the meaning of Section
1.409A-1(h) of the Department of Treasury Regulations; (ii) for purposes of IRC
Section 409A, the Executive's right to receive installment payments pursuant to
Section 7 shall be treated as a right to receive a series of separate and
distinct payments; (iii) amounts payable to the Executive pursuant to Section 7
and benefits provided to Executive pursuant to Section 8 shall, to the maximum
extent permitted by IRC Section 409A, be made in reliance on Section
1.409A-1(b)(9) (Separation Pay Plans) or Section 1.409A-1(b)(4) (Short-Term
Deferrals) of the Department of Treasury Regulations; and (iv) to the extent
that any reimbursement of expenses or in-kind benefits constitute "deferred
compensation" under IRC Section 409A, such reimbursement shall be provided no
later than December 31 of the year following the year in which the expense was
incurred, the amount of any expenses reimbursed or in-kind benefits provided in
one year shall not affect the amount eligible for reimbursement or in-kind
benefits provided in any subsequent year (other than an arrangement providing
for the reimbursement of medical expenses referred to in Section 105(b) of the
Code), and the Executive's right to such payments or reimbursement of any such
expenses shall not be subject to liquidation or exchange for any other
benefit.  Notwithstanding any provision to the contrary in this Agreement, if
the Executive is deemed at the time of her separation from service to be a
"specified employee" for purposes of IRC Section 409A, to the extent delayed
commencement of any portion of the termination benefits to which the Executive
is entitled under this Agreement is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, such portion of the
Executive's termination benefits shall not be provided to the Executive prior to
the earlier of (x) the expiration of the six-month period measured from the date
of the Executive's "separation from service" with the Company (within the
meaning of IRC Section 409A) or (y) the date of the Executive's death; upon the
earlier of such dates, all payments deferred pursuant to this sentence shall be
paid in a lump sum to the Executive, and any remaining payments due under the
Agreement shall be paid as otherwise provided herein.  The determination of
whether the Executive is a "specified employee" for purposes of Section
409A(a)(2)(B)(i) of the Code as of the time of the Executive's separation from
service shall be made by the Company in accordance with the terms of IRC Section
409A (including, without limitation, Section 1.409A-1(i) of the Department of
Treasury Regulations and any successor provision thereto).






[SIGNATURE PAGE FOLLOWING]


Exhibit 10.2
Page 8

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Employment Agreement as of the day and year first above written.
 

 
QC HOLDINGS, INC.
         
Date
By:
/s/ Darrin J. Andersen, Chief Executive Officer                            
EXECUTIVE                        /s/ Mary Lou Early  

 


Exhibit 10.2
Page 9
 